Order entered January 16, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01173-CV

                                  BRAUM'S, INC., Appellant

                                                V.

                                  IRMA AGUILAR, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-06458

                                            ORDER
       Before the Court is appellee’s January 14, 2020 unopposed motion for a ten-day

extension of time to file her responsive brief. We GRANT the motion and ORDER appellee’s

responsive brief be filed no later than January 31, 2020.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE